

RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
MAIDENFORM BRANDS, INC. 2005 STOCK INCENTIVE PLAN

 
THIS AGREEMENT (the “Agreement”), made as of the __ day of __________, 2009, by
and between Maidenform Brands, Inc.(the “Company”) and ___________ (the
“Participant”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Maidenform Brands, Inc. 2005 Stock
Incentive Plan (the “Plan”), a copy of which has been delivered to the
Participant, which is administered by a committee appointed by the Company’s
Board of Directors (the “Committee”);
 
WHEREAS, pursuant to Section 8.1 of the Plan, the Committee may grant to
Eligible Employees shares of common stock of the Company, par value $0.01 per
share (“Common Stock” or the “Shares”) in the amount set forth below;
 
WHEREAS, the Participant is an Eligible Employee under the Plan; and
 
WHEREAS, such Shares are to be subject to certain restrictions.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Grant of Shares.  Subject to the restrictions, terms and conditions
of this Agreement, effective as of ___________, 2009 (the “Grant Date”) the
Company hereby awards to the Participant [_________] shares of validly issued
Common Stock.  If the Participant is a new hire, to the extent required by law,
the Participant shall pay the Company the par value ($0.01) for each Share
awarded to the Participant simultaneously with the execution of this
Agreement.  If the Participant is a continuing employee, the grant of this Award
shall be deemed a bonus in consideration of past services to the extent of the
aggregate par value of the Shares so awarded. Pursuant to Section 2 hereof, the
Shares are subject to certain restrictions, which restrictions relate to the
passage of time as an employee or other service provider of the Company or its
Affiliates.  While such restrictions are in effect, the Shares subject to such
restrictions shall be referred to herein as “Restricted Stock.”
 
2.           Restrictions on Transfer.  The Participant shall not sell,
transfer, pledge, hypothecate, assign or otherwise dispose of the Shares, except
as set forth in the Plan or Agreement.  Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.
 
3.           Restricted Stock.
 
(a)           Retention of Certificates.  Promptly after the date of this
Agreement, the Company shall issue stock certificates representing the
Restricted Stock unless it elects to recognize such ownership through
uncertificated book entry or another similar method pursuant to Section 8
herein.  The stock certificates shall be registered in the Participant’s name
and shall bear any legend required under the Plan or Section 4 of this
Agreement.  Such stock certificates shall be held in custody by the Company (or
its designated agent) until the restrictions thereon shall have lapsed.  Upon
the Company’s request, the Participant shall deliver to the Company a duly
signed stock power, endorsed in blank, relating to the Restricted Stock.

 
 

--------------------------------------------------------------------------------

 

(b)           Rights with Regard to Restricted Stock.  The Participant will have
the right to vote the Restricted Stock, to receive and retain any dividends
payable to holders of Shares of record on and after the transfer of the
Restricted Stock (although such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Restricted Stock), and to exercise all other rights, powers and privileges of
a holder of Common Stock with respect to the Restricted Stock set forth in the
Plan, with the exceptions that:  (i) the Participant will not be entitled to
delivery of the stock certificate or certificates representing the Restricted
Stock until the Restriction Period shall have expired; (ii) the Company (or its
designated agent) will retain custody of the stock certificate or certificates
representing the Restricted Stock and the other RS Property (as defined below)
during the Restriction Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restriction Period; (iv) any RS
Property will be subject to the restrictions provided in Sections 3(c), 3(d) and
3(e); and (v) the Participant may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Stock during the Restriction Period.
 
(c)           Treatment of Dividends and Other RS Property. In the event the
Participant receives a dividend on the Restricted Stock or the Shares of
Restricted Stock are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Stock
or representing a distribution or return of capital upon or in respect of the
Restricted Stock or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Stock, or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
Participant in respect of the Restricted Stock (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including any certificates representing shares duly endorsed
in blank or accompanied by stock powers duly executed in blank, and such RS
Property shall be subject to the same restrictions, including those of Sections
3(d) and 3(e), as the Restricted Stock with regard to which they are issued and
shall herein be encompassed within the term “Restricted Stock.”  Unless
otherwise determined by the Committee, any RS Property issued in the form of
cash will not be reinvested in Shares and will be held uninvested and without
interest until delivered to the Participant within 30 days of the end of the
Restriction Period as determined by the Committee, if the related Restricted
Stock becomes vested.
 
(d)          Vesting.
 
(i)           The Restricted Stock granted pursuant to Section 1 above shall
vest and cease to be Restricted Stock (but shall remain subject to Section 5 of
this Agreement) in equal annual installments on each of the first four
anniversaries of the Grant Date (i.e., one quarter per year), provided that the
Participant has not incurred a Termination of Employment prior to the applicable
vesting date.
 
(ii)           There shall be no proportionate or partial vesting in the periods
prior to the vesting date and all vesting shall occur only on the vesting date;
provided that no Termination of Employment has occurred prior to such date.
 
(iii)           The Shares of Restricted Stock will become fully vested on a
Change in Control.
 
(iv)           When any Shares of Restricted Stock become vested, the Company
shall promptly issue and deliver, unless the Company is using book entry, to the
Participant a new stock certificate registered in the name of the Participant
for such Shares without the legend set forth in Section 4 hereof and deliver to
the Participant any related other RS Property, subject to applicable
withholding.

 
2

--------------------------------------------------------------------------------

 

(e)           Forfeiture.  The Participant shall forfeit to the Company, without
compensation, other than repayment of any par value paid in cash by the
Participant for such Shares, any and all unvested Restricted Shares upon the
Participant’s Termination of Employment for any reason.  Additionally, in the
event the Participant engages in Detrimental Activity prior to, or during the
one year period after, any vesting of Restricted Stock, the Committee may direct
that all unvested Restricted Stock shall be immediately forfeited to the Company
and the Participant shall pay to the Company an amount equal to the Fair Market
Value at the time of vesting of any Restricted Stock which had vested in the
period referred to above.
 
(f)           Withholding.  The Participant shall pay, or make arrangements to
pay, in a manner satisfactory to the Company, an amount equal to the amount of
all applicable foreign, federal, state, provincial and local taxes that the
Company is required to withhold at any time.  In the absence of such
arrangements, any statutorily required withholding obligation may, as determined
at the sole discretion of the Committee, be satisfied by delivery to the Company
of Shares of Common Stock issuable under this Agreement equal to the statutorily
required withholding obligation.
 
(g)           Section 83(b).  If the Participant properly elects (as permitted
by Section 83(b) of the Code) within 30 days after the issuance of the
Restricted Stock to include in gross income for federal income tax purposes in
the year of issuance the fair market value of such Shares of Restricted Stock,
the Participant shall pay to the Company or make arrangements satisfactory to
the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock.  The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file timely and properly the election under Section 83(b) of the
Code and any corresponding provisions of state tax laws if he or she elects to
utilize such election.
 
(h)           Delivery Delay.  The delivery of any certificate representing the
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable foreign, federal,
state or provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state or provincial law or of any regulations
of any governmental authority or any national securities exchange.
 
4.           Legend.  All certificates representing the Restricted Stock shall
have endorsed thereon the following legends:
 
(a)           “The anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge of the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Maidenform Brands, Inc. 2005 Stock Incentive Plan (the “Plan”) and an Award
Agreement (“Award Agreement”) entered into between the registered owner and the
Company.  Copies of such Plan and Award Agreement are on file at the principal
office of the Company.”
 
(b)           Any legend required to be placed thereon by applicable blue sky
laws of any state.
 
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver a certificate representing the Restricted Stock prior to the vesting
date set forth above.
 
5.           Securities Representations.  The Shares are being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant.
 
The Participant acknowledges, represents and warrants that:
 
(a)           He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”), currently or at the time he or she desires to sell the Shares following
the vesting of the Restricted Stock, and in this connection the Company is
relying in part on his or her representations set forth in this section.

 
3

--------------------------------------------------------------------------------

 

(b)           If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).
 
(c)           If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.
 
6.           No Obligation to Continue Employment.  This Agreement is not an
agreement of employment.  This Agreement does not guarantee that the Company or
its Affiliates will employ or retain, or to continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock is
outstanding, nor does it modify in any respect the Company or its Affiliate’s
right to terminate or modify the Participant’s employment or compensation.
 
7.           Power of Attorney.  The Company, its successors and assigns, is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  The Company,
as attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof.  Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for the purpose.
 
8.           Uncertificated Shares.  Notwithstanding anything else herein, to
the extent permitted under applicable foreign, federal, state or provincial law,
the Committee may, issue the Shares in the form of uncertificated shares.  Such
uncertificated shares of Restricted Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant.  If thereafter certificates are issued with respect to the
uncertificated shares of Restricted Stock, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.
 
9.           Rights as a Stockholder.  The Participant shall have all rights of
a stockholder with respect to any Shares covered by the Restricted Stock, except
with respect to the right to Transfer any Shares covered by the Restricted Stock
during the Restriction Period or except as otherwise specifically provided for
in this Agreement or the Plan.
 
10.           Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  By signing
and returning this Agreement, the Participant acknowledges having received and
read a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations.  Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan.  If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

 
4

--------------------------------------------------------------------------------

 

11.           Amendment.  To the extent applicable, the Board or the Committee
may at any time and from time to time amend, in whole or in part, any or all of
the provisions of this Agreement to comply with Section 409A of the Code and the
regulations thereunder or any other applicable law and may also amend, suspend
or terminate this Agreement subject to the terms of the Plan.  Except as
otherwise provided in the Plan, no modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing by the party
against whom it is sought to be enforced.  The award of Restricted Stock
pursuant to this Agreement is not intended to be considered “deferred
compensation” for purposes of Section 409A of the Code.  With respect to any
dividends and other RS Property, however, this Agreement is intended to comply
with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.
 
12.           Notices.  Any notice or communication given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, or
by regular United States mail, first class and prepaid, to the appropriate party
at the address set forth below (or such other address as the party shall from
time to time specify):
 
If to the Company, to:
 
Maidenform Brands, Inc.
485F US Hwy 1 South
Iselin, NJ 08830
Attention:  General Counsel
 
If to the Participant, to the address on file with the Company.
 
13.           Acceptance.  As required by Section 8.2(a) of the Plan, the
Participant must accept this award of Restricted Stock by executing this
Agreement within a period of 60 days from the date the Participant receives this
Agreement (or such other period as the Committee shall provide).  In the event
that the Restricted Stock is not accepted within such time period, this
Agreement shall be null and void ab initio and this award of Restricted Stock
shall not be valid.
 
14.           Miscellaneous.
 
(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.
 
(b)           This Agreement shall be governed and construed in accordance with
the laws of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).
 
(c)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.
 
(d)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

     
MAIDENFORM BRANDS, INC.
           
Date:
     
 
           
Date:
   
 
       
(Participant)
 


 
6

--------------------------------------------------------------------------------

 
